EMPLOYMENT AGREEMENT



THIS EMPLOYMENT AGREEMENT

(the "Agreement") is made and entered into as of March 21, 2006 by and between
Quepasa Corporation, a Nevada corporation (the "Company"), and Robert Stearns
("Stearns").



WHEREAS

, the Company, through its Board of Directors, desires to retain the services of
Stearns, and Stearns desires to be retained by the Company, on the terms and
conditions set forth in this Agreement;



NOW, THEREFORE

, in consideration of the premises and the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:



EMPLOYMENT

. The Company hereby employs Stearns, and Stearns hereby accepts employment, as
Chairman of the Board of Directors ("Chairman") and Chief Executive Officer
("CEO") upon the terms of and subject to this Agreement.



TERM

. The term (the "Term") of this Agreement shall commence on March 21, 2006, and
shall continue for an initial term of three (3) years until otherwise terminated
in accordance with the terms of this Agreement.



DUTIES

. During his employment hereunder, Stearns will serve in such capacity and with
such duties as shall be assigned from time to time by the Board of Directors of
the Company. Stearns shall diligently perform his duties as Chairman and CEO and
shall devote the substantial portion of his business time and effort to his
employment with the Company and his duties hereunder. During the Term, Stearns
shall not, directly or indirectly, alone or as a member of a partnership, or as
an officer, director, employee or agent of any other person, firm or business
organization engage in any other business activities or pursuits requiring his
personal service that materially conflict with his duties hereunder or the
diligent performance of such duties.



COMPENSATION

.



Initial Option

. During the first year of his employment hereunder, Stearns shall receive an
option to purchase 180,000 shares of the Company's common stock ("Compensation
Option"). The Compensation Option shall have the terms further described in the
Stock Option Agreement executed simultaneously herewith. Compensation due
Stearns for the remaining two years of the Term (and any extension thereof)
("Salary") shall be established before each anniversary date of this Agreement
by the Board of Directors or any Committee of the Board delegated the authority
to review executive compensation.



Option

. In addition to the Compensation Option and any Salary, Stearns shall be
entitled to participate in the Company's Employee Stock Option Plan ("Stock
Option Plan"). Under the Stock Option Plan, Stearns shall receive an option to
purchase 420,000 shares of the Company's common stock ("Additional Option"). The
Additional Option shall have the terms described in the Stock Option Agreement
executed simultaneously herewith.



Bonus

. In addition, Stearns shall participate in any management bonus program
established by the Company and offered to other key employees of the Company
(hereafter the "Management Bonus Program").



Warrants

. Upon the execution of this Agreement, Stearns shall receive two series of
warrants to purchase the Company's common stock (the "Warrants"). The "Series 1
Warrants" shall be for 100,000 shares at an exercise price of $4.00 per share.
The "Series 2 Warrants" shall be for 100,000 shares at an exercise price of
$7.00 per share. The Warrants shall have such additional terms as are set forth
in the Warrants upon issuance.



Insurance

. During his employment hereunder, Stearns shall be entitled to participate in
all such health, life, disability and other insurance programs, if any, that the
Company may offer to other key executive employees of the Company from time to
time.



Other Benefits

. During his employment hereunder, Stearns shall be entitled to all such other
benefits that the Company may offer to other key executive employees or members
of the Board of Directors of the Company.



Expense Reimbursement

. Stearns shall, upon submission of appropriate supporting documentation, be
entitled to reimbursement of reasonable out-of-pocket expenses incurred in the
performance of his duties hereunder in accordance with policies established by
the Company and as is customary.



Adjustment to Option Terms.

The exercise price and number of shares issuable pursuant to the Compensation
Option and the Additional Option (together, the "Options") shall be
proportionately adjusted upon the occurrence of any "Adjustment Event" (as
hereinafter defined) such that Stearns shall have the right to purchase and
receive upon the basis and upon the terms and conditions specified in the
Options and in lieu of the shares of common stock immediately theretofore
purchasable and receivable upon the exercise of the Options, such securities,
money or other property as would have been issued or delivered to Stearns if he
had exercised the Options and had received such shares of common stock prior to
such Adjustment Event. As used herein "Adjustment Event" shall mean (i) any
reclassification, capital reorganization, recapitalization, stock dividend,
stock split or other capital reorganization or change of securities of the class
or series issuable upon the exercise of the Options, (ii) any consolidation or
merger of the Company with or into another corporation or other entity (other
than a merger with a subsidiary in which merger the Company is the continuing
corporation and which does not result in any reclassification, capital
reorganization or other change of securities of the class or series issuable
upon exercise of the Options) or (iii) any sale, lease or conveyance to another
person or entity of all or substantially all the assets of the Company. The
foregoing provisions shall similarly apply to successive Adjustment Events. This
provision is not meant to broaden or lessen any rights the Stearns has with
respect to the underlying securities available for purchase pursuant to the
terms of the Options.



GROUNDS FOR TERMINATION

. The Board of Directors of the Company may terminate this Agreement for Cause.
As used herein, "Cause" shall mean any of the following: (i) an act of willful
misconduct or gross negligence by Stearns in the performance of his material
duties or obligations to the Company; if such act is capable of cure, Stearns
shall be given written notice and such act shall not be deemed a basis for Cause
if cured within 60 days after written notice is received by Stearns specifying
the alleged failure in reasonable detail (and during such 60 day period, Stearns
shall continue to be employed by the Company at full pay), or (ii) conviction of
Stearns of a felony involving moral turpitude or (iii) a material act of
dishonesty or breach of trust on the part of Stearns resulting or intended to
result directly or indirectly in personal gain or enrichment at the expense of
the Company.



TERMINATION BY STEARNS FOR GOOD REASON.

Stearns may terminate this Agreement with Good Reason. In the event of
termination by Stearns for Good Reason, Stearns shall be entitled to the
benefits of Paragraph 8b of this Agreement. "Good Reason" means:



The Company materially breaches the provisions of this Agreement (except those
set forth in Paragraph 4a) and Stearns provides at least 15 days' prior written
notice to the Company of the existence of such breach and his intention to
terminate this Agreement (no such termination shall be effective if such breach
is cured during such period); or

The Company fails to comply with the provisions of Paragraph 4a, fails to grant
or otherwise facilitate the exercise of the Additional Option (or any part
thereof) under the provisions of 4b, or to pay any amounts due under the
Management Bonus Program provisions of Paragraph 4c for an uninterrupted 10 day
period; or

The Company requires Stearns to work in a non-supervisory or non-management
position; or

The Company decreases Stearns's compensation (salary or bonus opportunity); or

The Company materially reduces Stearns's welfare benefits, including without
limitation: paid vacation; paid sick time; paid legal and floating holidays;
medical and dental insurance; any life or disability insurance (collectively,
the "Benefits"); provided, however, that any change in Benefits that is made by
the Company that applies to its employees generally, shall not be considered as
giving rise to "Good Reason"; or

Stearns is required, without his prior written consent, to relocate his office
more than seventy-five miles from the office Stearns currently reports to.

7. VOLUNTARY TERMINATION BY STEARNS. Stearns may at any time terminate this
Agreement and resign from his employment with the Company without Good Reason
("Voluntary Termination"). In the event of a Voluntary Termination, Stearns
shall be entitled to the benefits of Paragraph 8d of this Agreement.

8. PAYMENT AND OTHER PROVISIONS UPON TERMINATION.

a. In the event Stearns's employment with the Company (including its
subsidiaries) is terminated by the Company for Cause as provided in Paragraph 5,
then, on or before Stearns's last day of employment with the Company, the
provisions of this Paragraph 8a shall apply.

Salary and Bonus Payments

. The Company shall pay in a lump sum to Stearns at the time of termination such
amount of compensation due Stearns for services rendered to the Company, as well
as compensation for unused vacation time and earned bonus, as has accrued but
remains unpaid. Any and all other rights granted to Stearns under this Agreement
shall terminate as of the date of termination.



Options

. The Stock Option Agreements which set forth Stearns' rights with respect to
the Options shall set forth the rights, if any, Stearns has to the Options upon
termination of employment hereunder.



b. In the event Stearns' employment with the Company (including its
subsidiaries) is terminated by the Company for any reason other than for Cause
as provided in Paragraph 5 and other than as a consequence of Stearns's death,
disability, or normal retirement under the Company's retirement plans and
practices, then the following provisions apply. These same provisions shall
apply if Stearns terminates his employment with Good Reason as described in
Paragraph 6. In addition to the amounts stated below, Stearns shall be paid any
other amounts by the Company to which he is entitled.

i. Salary and Bonus Payments

. On or before Stearns's last day of employment with the Company, the Company
shall pay in a lump sum to Stearns as compensation for services rendered to the
Company a cash amount equal to any Salary which remains unpaid and any amount of
the bonus under the Management Bonus Program to which he is entitled but which
remains unpaid.



ii. Options

. The Stock Option Agreements which set forth Stearns' rights with respect to
the Options shall set forth the rights, if any, Stearns has to the Options upon
termination of employment hereunder.



Benefit Plan Coverage

. The Company shall maintain in full force and effect for Stearns and his
dependents for six months after the date of termination, all life, health,
accident, and disability benefit plans and other similar employee benefit plans,
programs and arrangements in which Stearns or his dependents were entitled to
participate immediately prior to the date of termination, in such amounts as
were in effect immediately prior to the date of termination, provided that such
continued participation is possible under the general terms and provisions of
such benefit plans, programs and arrangements.



In the event that participation in any benefit plan, program or arrangement
described above is barred, or any such benefit plan, program or arrangement is
discontinued or the benefits thereunder materially reduced, the Company shall
arrange to provide Stearns and his dependents for six months after the date of
termination with benefits substantially similar to those that they were entitled
to receive under such benefit plans, programs and arrangements immediately prior
to the date of termination. Notwithstanding any time period for continued
benefits stated in this Paragraph 8b.iii, all benefits in this Paragraph 8b.iii
will terminate on the date that Stearns becomes an employee of another employer
and eligible to participate in the employee benefit plans of such other
employer. To the extent that Stearns was required to contribute amounts for the
benefits described in this Paragraph 8b.iii prior to his termination, he shall
continue to contribute such amounts for such time as these benefits continue in
effect after termination.

Other Compensation

. Any awards previously made to Stearns under any of the Company's compensation
plans or programs and not previously paid shall immediately vest on the date of
his termination and shall be paid on that date and included as compensation in
the year paid.



Savings And Other Plans

. Except as otherwise more specifically provided herein or under the terms of
the respective plans relating to termination of employment, Stearns's active
participation in any applicable savings, retirement, profit sharing or
supplemental employee retirement plans or any deferred compensation or similar
plan of the Company or any of its subsidiaries shall continue only through the
last day of his employment. All other provisions, including any distribution
and/or vested rights under such plans, shall be governed by the terms of those
respective plans.



c. The provisions of this Paragraph 8 shall apply if Stearns's employment is
terminated prior to or more than one year after the occurrence of a Change of
Control (as defined in Paragraph 9c). From the occurrence of any Change of
Control until the first anniversary of such Change of Control, the provisions of
Paragraph 9 shall apply in place of this Paragraph 8, except that in the event
that Stearns's employment is terminated by Stearns after a Change of Control
without Good Reason, then the provisions of Paragraph 9 shall not apply and the
provisions of Paragraph 8a shall apply. Termination upon death, disability and
retirement are covered by Paragraphs 10, 11, and 12 respectively.

d. In the event of Voluntary Termination, the provisions of paragraph 8b.i and
8b.ii shall apply.

9. PAYMENT AND OTHER PROVISIONS AFTER CHANGE OF CONTROL.

a. Salary and Bonus Payments

. In the event Stearns's employment with the Company is terminated within one
year following the occurrence of a Change of Control (other than as a
consequence of his death or disability, or of his normal retirement under the
Company's retirement plans and practices) either (i) by the Company for any
reason whatsoever or (ii) by Stearns with Good Reason as provided in Paragraph
6, then Stearns shall be entitled to receive from the Company, the same amounts,
rights and benefits described in paragraph 8b.



b. For purposes of this Agreement, the term "Change of Control" shall mean:

i. The acquisition, other than from the Company, by any individual, entity or
group (within the meaning of 13(d)(3) or 14(d)(2) of the Securities Exchange Act
of 1934, as amended (the "Exchange Act")) of beneficial ownership (within the
meaning of Rule l3d-3 promulgated under the Exchange Act) (any of the foregoing
described in this Paragraph hereafter a "Person") of 30% or more of either (a)
the then outstanding shares of Capital Stock of the Company (the "Outstanding
Capital Stock") or (b) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Voting Securities"), provided, however, that any acquisition by
(x) the Company or any of its subsidiaries, or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its subsidiaries
or (y) any Person that is eligible, pursuant to Rule l3d-l(b) under the Exchange
Act, to file a statement on Schedule l3G with respect to its beneficial
ownership of Voting Securities, whether or not such Person shall have filed a
statement on Schedule 13G, unless such Person shall have filed a statement on
Schedule l3D with respect to beneficial ownership of 30% or more of the Voting
Securities or (z) any corporation with respect to which, following such
acquisition, more than 60% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Capital Stock and Voting Securities
immediately prior to such acquisition in substantially the same proportion as
their ownership, immediately prior to such acquisition, of the Outstanding
Capital Stock and Voting Securities, as the case may be, shall not constitute a
Change of Control; or

ii. Individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board,
provided that any individual becoming a director subsequent to the date hereof
whose election or nomination for election by the Company's shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company (as
such terms are used in Rule l4a-ll of Regulation l4A, or any successor section,
promulgated under the Exchange Act); or

iii. Approval by the shareholders of the Company of a reorganization, merger or
consolidation (a "Business Combination"), in each case, with respect to which
all or substantially all holders of the Outstanding Capital Stock and Voting
Securities immediately prior to such Business Combination do not, following such
Business Combination, beneficially own, directly or indirectly, more than 60%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from Business Combination; or

iv. (a) A complete liquidation or dissolution of the Company or (b) a sale or
other disposition of all or substantially all of the assets of the Company other
than to a corporation with respect to which, following such sale or disposition,
more than 60% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors is then owned beneficially, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Capital Stock and
Voting Securities immediately prior to such sale or disposition in substantially
the same proportion as their ownership of the Outstanding Capital Stock and
Voting Securities, as the case may be, immediately prior to such sale or
disposition.

10. TERMINATION BY REASON OF DEATH. If Stearns shall die while employed by the
Company both prior to termination of employment and during the effective Term of
this Agreement, all Stearns's rights under this Agreement shall terminate with
the payment of such amounts of annual Salary as have accrued but remain unpaid
and a prorated amount of targeted bonus under the Company's Management Bonus
Program through the month in which his death occurs, plus three additional
months of the fixed salary and targeted bonus. All benefits under 8b.ii, 8b.iv
and 8b.v shall be extended to Stearns's estate as described in such paragraphs.
In addition, Stearns's eligible dependents shall receive continued benefit plan
coverage under Paragraph 8b.iii for three months from the date of Stearns's
death.

11. TERMINATION BY DISABILITY. Stearns's employment hereunder may be terminated
by the Company or by the Stearns for "disability" (as defined below). In such
event, all Stearns's rights under this Agreement shall terminate with the
payment of such amounts of annual Salary as have accrued but remain unpaid as of
thirtieth (30th) day after such notice is given except that all benefits under
Paragraphs 8b.ii, 8b.iii, 8b.iv and 8b.v shall be extended to Stearns as
described in such paragraphs.

For purposes of this Agreement, "disability" is defined to mean that, as a
result of Stearns's incapacity due to physical or mental illness:

a. Stearns shall have been absent from his duties as an officer of the Company
on a substantially full-time basis for six (6) consecutive months; and

b. Within thirty (30) days after the Company notifies Stearns in writing that it
intends to replace him, Stearns shall not have returned to the performance of
his duties as an officer of the Company on a full-time basis.

12. RETIREMENT. Retirement by Stearns, whether occurring as a result of a
voluntary termination by Stearns or an involuntary termination as the result of
reaching the age retirement as set forth in the Company's retirement policies,
shall be treated as a Voluntary Termination and the provisions of Paragraph 8d
shall apply. If during the Term or any extension thereof, the Company adopts a
retirement plan with respect to executive officers of the Company, Stearns shall
have the right to participate in such policy and the provisions of such policy
shall supersede the provisions of the preceding sentence.

13. INDEMNIFICATION. If litigation shall be brought, in the event of breach or
to enforce or interpret any provision contained herein, the non-prevailing party
shall indemnify the prevailing party for reasonable attorney's fees (including
those for negotiations, trial and appeals) and disbursements incurred by the
prevailing party in such litigation, and hereby agrees to pay prejudgment
interest on any money judgment obtained by the prevailing party calculated at
the generally prevailing NationsBank of Florida, N.A. base rate of interest
charged to its commercial customers in effect from time to time from the date
that payment(s) to him should have been made under this Agreement. Additionally,
the Company shall indemnify and hold harmless Stearns from any and all
liabilities and claims which arise out of his employment with the Company in
conformance with the laws of the State of Nevada and/or the Articles of
Incorporation and Bylaws of the Company.

14. CONFIDENTIALITY.

a. Nondisclosure

. Stearns acknowledges and agrees that the Confidential Information (as defined
below) is a valuable, special and unique asset of the Company's business.
Accordingly, except in connection with the performance of his duties hereunder,
Stearns shall not at any time during or subsequent to the term of his employment
hereunder disclose, directly or indirectly, to any person, firm, corporation,
partnership, association or other entity any proprietary or confidential
information relating to the Company or any information concerning the Company's
financial condition or prospects, the Company's customers, the design,
development, manufacture, marketing or sale of the Company's products or the
Company's methods of operating its business (collectively "Confidential
Information"). Confidential Information shall not include information which, at
the time of disclosure, is known or available to the general public by
publication or otherwise through no act or failure to act on the part of
Stearns.



b. Return of Confidential Information

. Upon termination of Stearns's employment, for whatever reason and whether
voluntary or involuntary, or at any time at the request of the Company, Stearns
shall promptly return all Confidential Information in the possession or under
the control of Stearns to the Company and shall not retain any copies or other
reproductions or extracts thereof. Stearns shall at any time at the request of
the Company destroy or have destroyed all memoranda, notes, reports, and
documents, whether in "hard copy" form or as stored on magnetic or other media,
and all copies and other reproductions and extracts thereof, prepared by Stearns
and shall provide the Company with a certificate that the foregoing materials
have in fact been returned or destroyed.



c. Books and Records

. All books, records and accounts whether prepared by Stearns or otherwise
coming into Stearns's possession, shall be the exclusive property of the Company
and shall be returned immediately to the Company upon termination of Stearns's
employment hereunder or upon the Company's request at any time.



15. INJUNCTION/SPECIFIC PERFORMANCE SETOFF. Stearns acknowledges that a breach
of any of the provisions of Paragraph 14 hereof would result in immediate and
irreparable injury to the Company which cannot be adequately or reasonably
compensated at law. Therefore, Stearns agrees that the Company shall be
entitled, if any such breach shall occur or be threatened or attempted, to a
decree of specific performance and to a temporary and permanent injunction,
without the posting of a bond, enjoining and restraining such breach by Stearns
or his agents, either directly or indirectly, and that such right to injunction
shall be cumulative to whatever other remedies for actual damages to which the
Company is entitled. Stearns further agrees that the Company may set off against
or recoup from any amounts due under this Agreement to the extent of any losses
incurred by the Company as a result of any breach by Stearns of the provisions
of Paragraph 14 hereof.

16. SEVERABILITY. Any provision in this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

17. SUCCESSORS. This Agreement shall be binding upon Stearns and inure to his
and his estate's benefit, and shall be binding upon and inure to the benefit of
the Company and any permitted successor of the Company. Neither this Agreement
nor any rights arising hereunder may be assigned or pledged by Stearns or anyone
claiming through Stearns; or by the Company, except to any corporation which is
the successor in interest to the Company by reason of a merger, consolidation or
sale of substantially all of the assets of the Company. The foregoing sentence
shall not be deemed to have any effect upon the rights of Stearns upon a Change
of Control.

18. CONTROLLING LAW. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of Nevada.

19. NOTICES. Any notice required or permitted to be given hereunder shall be
written and sent by registered or certified mail, telecommunicated or hand
delivered at the address set forth herein or to any other address of which
notice is given:

To the Company: Quepasa Corporation

410 N. 44th Street, Suite 450

Phoenix, AZ 85008

Attention: Chairman



To Stearns: Robert Stearns

[at such address as appears in the records of the Company as being the
last-known address of the Stearns]

20. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties hereto on the subject matter hereof and may not be modified without
the written agreement of both parties hereto.

21. WAIVER. A waiver by any party of any of the terms and conditions hereof
shall not be construed as a general waiver by such party.

22. COUNTERPARTS. This Agreement may be executed in counterparts each of which
shall be deemed an original and both of which together shall constitute a single
agreement.

23. INTERPRETATION. In the event of a conflict between the provisions of this
Agreement and any other agreement or document defining rights and duties of
Stearns or the Company upon Stearns's termination, the rights and duties set
forth in this Agreement shall control.

24. CERTAIN LIMITATIONS ON REMEDIES. Paragraph 8b provides that certain payments
and other benefits shall be received by Stearns upon the termination of Stearns
by the Company other than for Cause and states that these same provisions shall
apply if Stearns terminates his employment for Good Reason. It is the intention
of this Agreement that if the Company terminates Stearns other than for Cause
(and other than as a consequence of Stearns's death, disability or normal
retirement) or if Stearns terminates his employment with Good Reason, then the
payments and other benefits set forth in Paragraph 8b shall constitute the sole
and exclusive remedies of Stearns with respect to the subject matter of this
Agreement.

25. SURVIVAL. Notwithstanding the provisions of Paragraph 2, the provisions of
Paragraph 14 shall survive the expiration or early termination of this
Agreement.



SIGNATURE PAGE FOLLOWS

IN WITNESS WHEREOF, this Employment Agreement has been executed by the parties
as of the date first above written.



QUEPASA CORPORATION



By:

Name:

Title:



 









Robert Stearns



